DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue, Tomohiro (JP 2008087457 A) (hereinafter Inoue, Tomohiro).
Regarding Claim 1, Inoue, Tomohiro teaches a liquid droplet ejection device (see Fig. 1) comprising: at least one first liquid droplet ejection unit (134, Fig. 1) including a first liquid holding unit (201, Fig. 1) and a first tip (3a, Fig. 4), the first liquid holding unit (201) configured to hold a first liquid, and the first tip (3a) configured to eject a first liquid in the first liquid holding unit (201) as a first liquid droplet onto an object (142, Fig. 3) [Paragraphs 0048, 0050-0052, and 0064]; at least one second liquid droplet ejection unit (134) including a second liquid holding unit (201) and a second tip 
NOTE: There are a plurality of liquid holding units (one for each color) as well as a plurality of ejection units for each of the holding units in which different colors are ejected.

Regarding Claim 2, Inoue, Tomohiro teaches the liquid droplet ejection device (see Fig. 1), wherein the at least one first liquid droplet ejection unit (134) includes a plurality of first liquid droplet ejection units (see Figs. 4-5) arranged in a direction intersecting with respect to a direction in which the first liquid droplet ejection unit (134) moves [Paragraphs 0063-0064, 0073].
	
Regarding Claim 3, Inoue, Tomohiro teaches the liquid droplet ejection device (see Fig. 1), wherein the at least one first liquid droplet ejection unit (201) extends in a direction intersecting with respect to a direction in which the at least one first liquid droplet ejection unit (201) moves [Paragraph 0050 and see Fig. 3].

Regarding Claim 4, Inoue, Tomohiro teaches the liquid droplet ejection device (see Fig. 1), wherein the at least one second liquid droplet ejection unit (134) includes a plurality of second liquid droplet ejection units (see Figs. 4-5) arranged in a direction intersecting with respect to a direction in which the at least one first liquid droplet ejection unit (134) moves [Paragraphs 0063-0064, 0073].

Regarding Claim 5, Inoue, Tomohiro teaches the liquid droplet ejection device (see Fig. 1) [Paragraphs 0049-0050, 0052, 0058, and 0064].
Inoue, Tomohiro fails to teach wherein an inner diameter of the first tip in the at least one first liquid droplet ejection unit is larger than an inner diameter of the second tip in the at least one second liquid droplet ejection unit.
However ,it would have been obvious to one of ordinary skill in the art at the time invention was made to provide wherein an inner diameter of the first tip in the at least one first liquid droplet ejection unit is larger than an inner diameter of the second tip in the at least one second liquid droplet ejection unit, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, Gardner v TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). The motivation to combine the teachings of Inoue, Tomohiro with the holdings of Gardner v TEC Systems, Inc., is for the purpose of ejecting and recording an image [Inoue, Tomohiro, Paragraphs 0050 and 0058].

Regarding Claim 6, Inoue, Tomohiro teaches the liquid droplet ejection device (see Fig. 1), wherein the at least one first liquid droplet ejection unit has a piezo type nozzle head, and the at least one second liquid droplet ejection unit has an electrostatic ejection type nozzle head [Paragraphs 0049-0052, 0058, and 0064].
Allowable Subject Matter
Claims 7-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 7-13 is the inclusion of the method of a liquid droplet ejection method that includes the method step of ejecting a first and second liquid droplet, wherein the second liquid droplet is more viscous than the first liquid droplet.  It is this step found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LISA SOLOMON/Primary Examiner, Art Unit 2853